Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the Amendment filled on 11/08/2021. The amendment has been entered. Claims 2, 7, 9 and 14 have been amended. Claims 1-20 are pending, with claims 1, 13 and 20 being independent in the instant application.

Response to Arguments
3.	 Applicant's Arguments/Remarks filed on 11/08/2021 on page 9-10 regarding
35 U.S.C. 112 (f) Claim Interpretation have been fully considered and found persuasive in view of presented Arguments/Remarks by the Applicant. Therefore, the previous Claim Interpretation regarding 35 U.S.C. 112 (f) being withdrawn in this current office action. The previous objection on claims 2 and 14 has been withdrawn in view
of the amended claims by the Applicant.
	Applicant's Arguments/Remarks on page 10-14 regarding 35 U.S.C. 101 rejections have been fully considered but found unpersuasive. 
	Applicant's Remarks on page 11 stated (in 2nd and 3rd paragraph of page 11) “The method solves a problem that arises when simulating aerodynamic behavior of a three-dimensional model … The claimed systems/methods improve computer functionality by generating schemes for breaking a model into a plurality of surface 
	Examiner respectfully disagrees with this argument/remark. According to MPEP
2106.05 (a) (II) the courts have indicated may not be sufficient to show an improvement
to technology include: Example “i) A commonplace business method being applied on a
general purpose computer”. Therefore, “breaking/ decomposing a model into a plurality of surface portions, calculating parameters for each portion, then combining the portions to generate a simulated aerodynamic force” is not sufficient to show an improvement to technology, any specific improvement should reflect towards the claim language. 
	Applicant's Remarks on page 12-13 stated “Any recited mathematical relationships and calculations (e.g., mathematical concepts) are integrated into a specific process for digital model refinement that has a practical application in simulating aerodynamic performance of such models … the claim integrates mathematics into a practical method that may be used to refine the aerodynamic parameters of a three-dimensional model.”
Examiner respectfully disagrees with this argument/remark. The claim language
of the instant application should direct towards specific practical application. (See MPEP 2106.04 (d)). As drafted and read in light of the specification, the limitation refers to organizing the size, shape, and orientation/position as associated with a particular finite element referred to as model surface portion, (See Specification [0029] lines 3-4). Similar to organizing and manipulating information through mathematical correlations being an abstract idea, decomposing a 3D model into surface portion parameters is an abstract idea for organizing this data using a mathematical relationship. None of the

	Applicant's Remarks on page 13-14 stated “Applicant's claimed systems and methods improve model configuration by assembling a model from model surface portions … and adjusting at least some of the surface portion parameters based on a comparison of the simulated aerodynamic performance and reference (e.g., real- world) data. This allows for evaluating and refining the model against real-world data for a whole model while making adjustment to individual surface portions in the context of 
all surface portions. This approach thus generates improved, realistic aerodynamic simulations while reducing overall computing costs.”
	Examiner respectfully disagrees with this argument/remark. Applicant adjusted some of the surface portion parameters based on a comparison of the simulated aerodynamic performance and reference (e.g., real- world) data, which does not impose any meaningful limitations on practicing the abstract idea (See MPEP 2106.05 (a) (II)). Any specific improvement or outcome should reflect towards the claim language.  
	Therefore, claims 1-20 are found to recite a judicial exception and drawn to an abstract idea. Therefore, the previous rejections regarding to 35 U.S.C. 101 have been maintained in this current office action (see the analysis below “Claim Rejection under 35 U.S.C. §101”).
	Applicant's Arguments/Remarks on page 14-17 regarding 35 U.S.C. 103 rejections have been fully considered but and are found persuasive in view of the presented Arguments/Remarks by the Applicant. However, a new ground of rejections is made below. Therefore, the previous rejections regarding 35 U.S.C.103 are being 

Examiner Notes
4.        Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.

Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. To determine if a claim is directed to patent ineligible subject matter, the Court has guided the Office to apply the Alice/Mayo test, which requires:
1. Determining if the claim falls within a statutory category;
2A. Determining if the claim is directed to a patent ineligible judicial exception consisting of a law of nature, a natural phenomenon, or abstract idea; and
2B. If the claim is directed to a judicial exception, determining if the claim recites limitations or elements that amount to significantly more than the judicial exception. 
(See MPEP 2106).
Step 2A is a two prong inquiry. MPEP 2106.04(II)(A). Under the first prong, examiners evaluate whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes. MPEP 2106.04(a)(2). The second prong is an inquiry into whether the claim integrates a judicial exception into a practical application. MPEP 2106.04(d).
With respect to claim 1, applying step 1, the preamble of claim 1 claims a method so this claim falls within the statutory category of a process. In order to apply step 2A, a recitation of claim 1 is copied below. The limitations of the claim that describe an abstract idea are bolded. 

A method of configuring a three-dimensional model for aerodynamic simulation, including: 
decomposing the three-dimensional model into model surface portions, each model surface portion having surface portion parameters that influence simulated aerodynamic forces on the three-dimensional model; 
receiving reference data indicating real-world aerodynamic performance of a real-world object corresponding to the three-dimensional model; 
calculating, for each of the model surface portions, a simulated aerodynamic force based on the surface portion parameters of the model surface portion; 
calculating simulated aerodynamic performance of the three- dimensional model, based on combining the simulated aerodynamic forces of the model surface portions; and 
adjusting the surface portion parameters for at least some of the model surface portions, based on comparing the simulated aerodynamic performance of the three-dimensional model to the reference data.
The limitation of “decomposing the three-dimensional model into model surface portions, each model surface portion having surface portion parameters that influence simulated aerodynamic forces on the three-dimensional model;” is an abstract idea because it is directed to a mathematical relationship. See MPEP 2106.04(a)(2)(I)(A), example (iv) - organizing information and manipulating information through mathematical correlations. As drafted and read in light of the specification, the 
The limitations of “calculating, for each of the model surface portions, a simulated aerodynamic force based on the surface portion parameters of the model surface portion;” and “calculating simulated aerodynamic performance of the three- dimensional model, based on combining the simulated aerodynamic forces of the model surface portions;” are an abstract ideas because they are directed to mathematical calculations. See MPEP 2106.04(a)(2)(I)(C), example (ii) calculating a number representing an alarm limit value using the mathematical formula. As drafted and under a broadest reasonable interpretation, the limitation refers to performing mathematical calculations using a formula that relates surface portion parameters of a 3D model to aerodynamic forces and then combining those forces. Similar to calculating a number representing an alarm limit value using a mathematical formula being an abstract idea, the limitations here are abstract ideas for claiming calculations using formulas meant to model specific aerodynamic properties.
The limitation of “adjusting the surface portion parameters for at least some of the model surface portions, based on comparing the simulated aerodynamic performance of the three-dimensional model to the reference data” is an abstract idea because it is directed to a mathematical relationship. See MPEP 
Under step 2A prong two, the judicial exception has not been integrated into a practical application. Here, the claim recites one additional limitation: (1) receiving reference data indicating real-world aerodynamic performance of a real-world object corresponding to the three-dimensional model.
The first additional limitation of “receiving reference data indicating real-world aerodynamic performance of a real-world object corresponding to the three-dimensional model;” falls within the category of insignificant extra-solution activity because it is mere data gathering. See MPEP 2106.04(d) referencing MPEP 2106.05(g), example (iv) - Obtaining information about transactions. As noted above, the step of adjusting the surface portion parameters based on comparing reference data to the simulated aerodynamic performance is an abstract idea. Similar to obtaining information about transactions in order to perform a judicial exception, the limitation here is merely obtaining reference data that correlates to simulated aerodynamic performance data in order to perform the judicial exception. Receiving data in order to manipulate data 
If the claim as a whole integrates the recited judicial exception into a practical application, then it would be patent eligible. Here, the claim is generally linked to the technology of creating a physical intake duct for the engine of an aircraft, but, as drafted, the claim is merely generating an “analysis result” rather than using the analysis result for a practical application, which is generally linking the use of the judicial exception to a particular field of use. See MPEP 2106.04(d) referencing 2106.05(h).
Moving on to step 2B of the analysis, Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of an abstract idea to a particular technological environment or field of use, the analysis is the same. The limitations that were determined to be extra-solution activity will require further analysis.
The additional limitation of “receiving reference data indicating real-world aerodynamic performance of a real-world object corresponding to the three-dimensional model” is not significantly more because it is well understood, routine, and conventional. The background section of the Specification mentions that approaches exist for “taking data from real-world aircraft to guide how the virtual aircraft will perform in simulation”, Specification [0001] line 8-9. This is taken as the specification of the application 
After reviewing the specification and looking at the claim as a whole, there is no indication that this claim is directed to a combination of known elements arranged or organized in an unconventional matter. As drafted and under a broadest reasonable interpretation, generic computer components may be arranged in the conventional manner to perform the claimed limitations. Therefore, looking at the claim as an ordered combination, the limitations do not amount to significantly more than the abstract idea.
For the foregoing reasons, claim 1 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter. 
With respect to claim 2, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The method of claim 1, wherein the adjustment is an initial iteration of adjustment among a plurality of iterations, where each iteration includes: using current values of the surface portion parameters to calculate simulated aerodynamic performance of the three-dimensional model for a current iteration; and adjusting one or more of the current values of the surface portion parameters based on based on comparing the simulated aerodynamic performance of the three-dimensional model to the reference data, where such adjustment yields current values of the surface portion parameters to be used in a successive iteration of the plurality of iterations. The steps of calculating and adjusting were determined to be abstract ideas for being directed to mathematical calculations and mathematical relationships, respectively. See MPEP 2106.04(a)(2)(I)(C), example (ii) calculating a number using current values of the surface portion parameters to calculate simulated aerodynamic performance…” and “adjusting one or more of the current values of the surface portion parameters…” does not change the nature of the abstract idea. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 1. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 2 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.
With respect to claim 3, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The method of claim 1, further comprising establishing a plurality of different states of the three-dimensional model, and where the decomposing and adjusting of surface portion parameters is performed for each of the different states. The limitation is an abstract idea because it is directed to a mathematical relationship. See MPEP 2106.04(a)(2)(I)(A), example (iv) - organizing information and manipulating information through mathematical correlations. As drafted and read in light of the specification, the limitation refers to organizing sets of properties referred to as states and sub-states so the coefficients that that relate these properties together can be adjusted/manipulated, (See Specification [0040] lines 1-19). Similar to organizing and manipulating information through 
With respect to claim 4, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The method of claim 3, further comprising interpolating between different states of the plurality of different states to derive a surface portion parameter for a model surface portion. The limitation is an abstract idea because it is directed to a mathematical calculation referred to as interpolation. See MPEP 2106.04(a)(2)(I)(C), example (vi) calculating the difference between local and average data values. As drafted and read in light of the specification, the limitation refers to performing mathematical calculation that relates to positions described at discrete portions of a matrix to some point in between the discrete points, (Specification [0048] line 2-3). Similar to calculating the difference between local and average values being an abstract idea for being directed to a mathematical calculation, interpolating between different states is an abstract idea. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 3. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the 
With respect to claim 5, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The method of claim 1, wherein the model surface portions are non- coextensive relative to discrete surface components of the real-world object.  The limitation is an abstract idea for being directed to a mathematical relationship. See MPEP 2106.04(a)(2)(I)(A), example (iv) - organizing information and manipulating information through mathematical correlations. As drafted and read under a broadest reasonable interpretation, the limitation is modifying how the model surface portions are decomposed. The decomposing of the 3D model into model surface portions with surface portion parameters was an abstract idea for being directed to a mathematical relationship, as described above. In that context, decomposing a 3D model into model surface portions that have the additional property of being non-coextensive with discrete surface components does not change the nature of the decomposing step. Therefore, similar to organizing and manipulating information being an abstract idea for being directed to a mathematical relationship, decomposing a 3D model into model surface portions with the particular property of being non-coextensive with discrete surface components of the real-world counterpart object is also an abstract idea. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 1. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 5 is rejected under 35 With respect to claim 6, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The method of claim 1, wherein the model surface portions are one or both of triangles and quadrilaterals. The limitation is an abstract idea for being directed to a mathematical relationship. See MPEP 2106.04(a)(2)(I)(A), example (iv) - organizing information and manipulating information through mathematical correlations. As drafted and read under a broadest reasonable interpretation, the limitation is modifying how the model surface portions are decomposed. The decomposing of the 3D model into model surface portions with surface portion parameters was an abstract idea for being directed to a mathematical relationship, as described above. In that context, decomposing a 3D model into model surface portions that have the additional property of being triangles or quadrilaterals does not change the nature of the decomposing step. Therefore, similar to organizing and manipulating information being an abstract idea for being directed to a mathematical relationship, decomposing a 3D model into model surface portions with the particular property of being triangles or quadrilaterals is also an abstract idea. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 1. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 6 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.
With respect to claim 7, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The method of claim 1, wherein the three-dimensional model is an aircraft model and the real-world object is a real-world aircraft. The limitation falls within the category of insignificant extra-solution activity because it is mere data gathering. See MPEP 2106.04(d) referencing MPEP 2106.05(g), example (iv) - Obtaining information about transactions. As noted above, the step of receiving reference data indicating real-world aerodynamic performance of a real-world object corresponding to the 3D model is mere data gathering. The limitation here is further modifying that receiving step. Similar to obtaining information about transactions in order to perform a judicial exception, the limitation here is merely obtaining reference data that correlates to simulated aerodynamic performance data of an aircraft in order to perform the judicial exception. Receiving data in order to manipulate data through a mathematical correlation does not meaningfully limit the mathematical relationship of adjusting the surface portion parameters. The limitation is not significantly more because it is well understood, routine, and conventional. The background section of the Specification mentions that approaches exist for “taking data from real-world aircraft to guide how the virtual aircraft will perform in simulation”, Specification [0001] line 8-9. This is taken as the specification of the application indicating that this additional element is well-known or conventional under MPEP 2106.05(d)(I)(2). For the foregoing reasons, claim 7 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.
With respect to claim 8, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The method of claim 1, wherein the surface portion parameters include a specification of one or more of a shape, position and orientation of the model surface portion. The limitation is an abstract idea for being directed to a mathematical relationship. See MPEP 2106.04(a)(2)(I)(A), example (iv) - organizing information and manipulating information through mathematical correlations. As drafted and read under a broadest reasonable interpretation, the limitation is modifying how the model surface portions are decomposed. The decomposing of the 3D model into model surface portions with surface portion parameters was an abstract idea for being directed to a mathematical relationship, as described above. In that context, decomposing a 3D model into model surface portions with specific parameters not change the nature of the decomposing step. Therefore, similar to organizing and manipulating information being an abstract idea for being directed to a mathematical relationship, decomposing a 3D model into model surface portions with the particular parameters is also an abstract idea. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 1. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 8 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.
With respect to claim 9, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The method of claim 1, wherein the surface portion parameters include a specification of one or more aerodynamic properties of the model surface portion and wherein the adjustment is an initial iteration of adjustment among a plurality of iterations … at locations on the model surface different than the first set of surface portions. The limitation is an abstract idea for being directed to a mathematical relationship. See MPEP 2106.04(a)(2)(I)(A), example (iv) - organizing information and manipulating information through mathematical correlations. As drafted and read under a broadest reasonable interpretation, the limitation is modifying how the model surface portions are decomposed. The decomposing of the 3D model into model surface portions with surface portion parameters was an abstract idea for being directed to a mathematical relationship, as described above. In that context, decomposing a 3D model into model surface portions with specific parameters not change the nature of the decomposing step. Therefore, similar to organizing and manipulating information being an abstract idea for being directed to a mathematical relationship, decomposing a 3D model into model surface portions with the particular parameters is also an abstract idea. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 1. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 9 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.
With respect to claim 10, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The method of claim 1, wherein the surface portion parameters include a specification of an airflow state in relation to the model surface portion. The limitation is an abstract idea for being directed to a 
With respect to claim 11, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The method of claim 1, wherein the simulated aerodynamic force includes specification of translational force components along X, Y and Z axes. The limitation is an abstract idea because it is directed to a mathematical calculation. See MPEP 2106.04(a)(2)(I)(C), example (ii) calculating a number representing an alarm limit value using the mathematical formula. As drafted and under a broadest reasonable interpretation, the limitation is modify the 
With respect to claim 12, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The method of claim 1, where the simulated aerodynamic force includes specification of rotational force components about X, Y and Z axes. The limitation is an abstract idea because it is directed to a mathematical calculation. See MPEP 2106.04(a)(2)(I)(C), example (ii) calculating a number representing an alarm limit value using the mathematical formula. As drafted and under a broadest reasonable interpretation, the limitation is modify the first calculating step which refers to performing mathematical calculations using a formula that relates surface portion parameters of a 3D model to aerodynamic forces. The additional modification that the force has rotational components about the x, y, and z axes does not change the nature of the calculation. Similar to calculating a number 
With respect to claim 13, the claimed invention is directed to an abstract idea without significantly more. The preamble of claim 13 claims a system so this claim falls within the statutory category of a machine. In order to apply step 2A, a recitation of claim 13 is copied below. The limitations of the claim that describe an abstract idea are bolded. 
The claim recites:
A system for configuring a three-dimensional model for aerodynamic simulation, comprising: 
a logic subsystem; and
a storage subsystem configured to store the three-dimensional model, the storage subsystem further configured to store instructions that are executable by the logic subsystem to: 
decompose the three-dimensional model into model surface portions, each model surface portion having surface portion parameters that influence simulated aerodynamic forces on the three-dimensional model; 

calculate, for each of the model surface portions, a simulated aerodynamic force based on the surface portion parameters of the model surface portion; 
calculate simulated aerodynamic performance of the three- dimensional model, based on combining the simulated aerodynamic forces of the model surface portions; and 
adjust the surface portion parameters for at least some of the model surface portions, based on comparing the simulated aerodynamic performance of the three-dimensional model to the reference data.
The limitation of “decompose the three-dimensional model into model surface portions, each model surface portion having surface portion parameters that influence simulated aerodynamic forces on the three-dimensional model;” is an abstract idea because it is directed to a mathematical relationship. See MPEP 2106.04(a)(2)(I)(A), example (iv) - organizing information and manipulating information through mathematical correlations. As drafted and read in light of the specification, the limitation refers to organizing the size, shape, and orientation/position as associated with a particular finite element referred to as model surface portion, (See Specification [0029] lines 3-4). Similar to organizing and manipulating information through mathematical correlations being an abstract idea, decomposing a 3D model into surface portion parameters is an abstract idea for organizing this data using a mathematical relationship.
calculate, for each of the model surface portions, a simulated aerodynamic force based on the surface portion parameters of the model surface portion;” and “calculate simulated aerodynamic performance of the three- dimensional model, based on combining the simulated aerodynamic forces of the model surface portions;” are an abstract ideas because they are directed to mathematical calculations. See MPEP 2106.04(a)(2)(I)(C), example (ii) calculating a number representing an alarm limit value using the mathematical formula. As drafted and under a broadest reasonable interpretation, the limitation refers to performing mathematical calculations using a formula that relates surface portion parameters of a 3D model to aerodynamic forces and then combining those forces. Similar to calculating a number representing an alarm limit value using a mathematical formula being an abstract idea, the limitations here are abstract ideas for claiming calculations using formulas meant to model specific aerodynamic properties.
The limitation of “adjust the surface portion parameters for at least some of the model surface portions, based on comparing the simulated aerodynamic performance of the three-dimensional model to the reference data” is an abstract idea because it is directed to a mathematical relationship. See MPEP 2106.04(a)(2)(I)(A), example (iv) - organizing information and manipulating information through mathematical correlations. As drafted and read in light of the specification, the limitation refers to organizing sets of properties referred to as states and sub-states so the coefficients that that relate these properties together can be adjusted/manipulated, (See Specification [0040] lines 1-19). Similar to organizing and manipulating information through mathematical correlations being an abstract idea, adjusting surface portion 
Under step 2A prong two, the judicial exception has not been integrated into a practical application. Here, the claim recites two additional limitations: (1) a logic subsystem; and a storage subsystem configured to store the three-dimensional model, the storage subsystem further configured to store instructions that are executable by the logic subsystem to, and (2) receive reference data indicating real-world aerodynamic performance of a real-world object corresponding to the three- dimensional model.
The first additional limitation of “a logic subsystem; and a storage subsystem configured to store the three-dimensional model, the storage subsystem further configured to store instructions that are executable by the logic subsystem to” is invoking a computer as a tool to perform an abstract idea, so these limitations fall within the “apply it” category. See MPEP 2106.04(d) referencing MPEP 2106.05(f)(2) – example (i) A commonplace business method or mathematical algorithm being applied on a general purpose computer. Similar to applying a mathematical algorithm on a general purpose computer, performing specific mathematical calculations or mental processes on a general purpose computer is using a computer as a tool to perform an abstract idea.
The second additional limitation of “receive reference data indicating real-world aerodynamic performance of a real-world object corresponding to the three- dimensional model;” falls within the category of insignificant extra-solution activity because it is mere data gathering. See MPEP 2106.04(d) referencing MPEP 2106.05(g), example (iv) - Obtaining information about transactions. As noted above, 
If the claim as a whole integrates the recited judicial exception into a practical application, then it would be patent eligible. Here, the claim is generally linked to the technology of creating a physical intake duct for the engine of an aircraft, but, as drafted, the claim is merely generating an “analysis result” rather than using the analysis result for a practical application, which is generally linking the use of the judicial exception to a particular field of use. See MPEP 2106.04(d) referencing 2106.05(h).
Moving on to step 2B of the analysis, Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of an abstract idea to a particular technological environment or field of use, the analysis is the same. The limitations that were determined to be extra-solution activity will require further analysis.
The additional limitation of “receive reference data indicating real-world aerodynamic performance of a real-world object corresponding to the three- 
After reviewing the specification and looking at the claim as a whole, there is no indication that this claim is directed to a combination of known elements arranged or organized in an unconventional matter. As drafted and under a broadest reasonable interpretation, generic computer components may be arranged in the conventional manner to perform the claimed limitations. Therefore, looking at the claim as an ordered combination, the limitations do not amount to significantly more than the abstract idea.
For the foregoing reasons, claim 13 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter. 
With respect to claim 14, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The system of claim 13, wherein the adjustment is an initial iteration of adjustment among a plurality of iterations, the instructions being further configured so that each iteration includes: using current values of the surface portion parameters to calculate simulated aerodynamic performance of the three-dimensional model for a current iteration; and adjusting one or more of the current values of the surface portion parameters based on based on comparing the simulated aerodynamic performance of the three-dimensional model to the reference data, where such adjustment yields current values of the surface portion parameters to be used in a successive iteration of the plurality of iterations. The steps of calculating and adjusting were determined to be abstract ideas for being directed to mathematical calculations and mathematical relationships, respectively. See MPEP 2106.04(a)(2)(I)(C), example (ii) calculating a number representing an alarm limit value using the mathematical formula; and See MPEP 2106.04(a)(2)(I)(A), example (iv) - organizing information and manipulating information through mathematical correlations. Simply repeating or “iterating”  by “using current values of the surface portion parameters to calculate simulated aerodynamic performance…” and “adjusting one or more of the current values of the surface portion parameters…” does not change the nature of the abstract idea. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 13. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 14 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.
With respect to claim 15, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The system of claim 13, the instructions being further configured to establish a plurality of different states of the three-dimensional model, and where the decomposing and adjusting of surface portion parameters is performed for each of the different states. The limitation is an abstract idea because it is directed to a mathematical relationship. See MPEP 2106.04(a)(2)(I)(A), example (iv) - organizing information and manipulating information 
With respect to claim 16, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The system of claim 13, wherein the three-dimensional model is an aircraft model and the real-world object is a real-world aircraft. The limitation falls within the category of insignificant extra-solution activity because it is mere data gathering. See MPEP 2106.04(d) referencing MPEP 2106.05(g), example (iv) - Obtaining information about transactions. As noted above, the step of receiving reference data indicating real-world aerodynamic performance of a real-world object corresponding to the 3D model is mere data gathering. The limitation here is further modifying that receiving step. Similar to obtaining information about transactions in order to perform a judicial exception, the limitation here is merely obtaining reference 
With respect to claim 17, the claimed invention is directed an abstract idea without significantly more. The claim recites: The system of claim 13, wherein the surface portion parameters include a specification of one or more of a shape, position and orientation of the model surface portion. The limitation is an abstract idea for being directed to a mathematical relationship. See MPEP 2106.04(a)(2)(I)(A), example (iv) - organizing information and manipulating information through mathematical correlations. As drafted and read under a broadest reasonable interpretation, the limitation is modifying how the model surface portions are decomposed. The decomposing of the 3D model into model surface portions with surface portion parameters was an abstract idea for being directed to a mathematical relationship, as described above. In that context, decomposing a 3D model into model surface portions with specific parameters not change the nature of the decomposing 
With respect to claim 18, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The system of claim 13, wherein the simulated aerodynamic force includes specification of translational force components along X, Y and Z axes. The limitation is an abstract idea because it is directed to a mathematical calculation. See MPEP 2106.04(a)(2)(I)(C), example (ii) calculating a number representing an alarm limit value using the mathematical formula. As drafted and under a broadest reasonable interpretation, the limitation is modify the first calculating step which refers to performing mathematical calculations using a formula that relates surface portion parameters of a 3D model to aerodynamic forces. The additional modification that the force has x, y, and z components does not change the nature of the calculation. Similar to calculating a number representing an alarm limit value using a mathematical formula being an abstract idea, the limitations here are abstract ideas for claiming calculations using formulas meant to model specific aerodynamic properties. This judicial exception is not integrated into a practical 
With respect to claim 19, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The system of claim 13, where the simulated aerodynamic force includes specification of rotational force components about X, Y and Z axes. The limitation is an abstract idea because it is directed to a mathematical calculation. See MPEP 2106.04(a)(2)(I)(C), example (ii) calculating a number representing an alarm limit value using the mathematical formula. As drafted and under a broadest reasonable interpretation, the limitation is modify the first calculating step which refers to performing mathematical calculations using a formula that relates surface portion parameters of a 3D model to aerodynamic forces. The additional modification that the force has rotational components about the x, y, and z axes does not change the nature of the calculation. Similar to calculating a number representing an alarm limit value using a mathematical formula being an abstract idea, the limitations here are abstract ideas for claiming calculations using formulas meant to model specific aerodynamic properties. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 13. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the 
With respect to claim 20, the claimed invention is directed to an abstract idea without significantly more. The preamble of claim 20 claims a system so this claim falls within the statutory category of a machine. In order to apply step 2A, a recitation of claim 20 is copied below. The limitations of the claim that describe an abstract idea are bolded. 
The claim recites:
A system for configuring a three-dimensional aircraft model for aerodynamic simulation, comprising: 
a logic subsystem; and 
a storage subsystem configured to store the three-dimensional aircraft model, the storage subsystem further configured to store instructions that are executable by the logic subsystem to, for each of a plurality of different states of the three-dimensional aircraft model: 
decompose the three-dimensional aircraft model into model surface portions, each model surface portion having surface portion parameters that influence simulated aerodynamic forces on the three-dimensional aircraft model; 
receive reference data indicating real-world aerodynamic performance of a real-world aircraft corresponding to the three- dimensional aircraft model; 
calculate, for each of the model surface portions, a simulated aerodynamic force based on the surface portion parameters of the model surface portion, such simulated aerodynamic force including one or any combination of translation force components along X, Y and Z axes and rotational force components about X, Y and Z axes; 
calculate simulated aerodynamic performance of the three- dimensional aircraft model, based on combining the simulated aerodynamic forces of the model surface portions; and 
iteratively adjust the surface portion parameters for at least some of the model surface portions, based on comparing the simulated aerodynamic performance of the three-dimensional aircraft model to the reference data.
The limitation of “decompose the three-dimensional aircraft model into model surface portions, each model surface portion having surface portion parameters that influence simulated aerodynamic forces on the three-dimensional aircraft model;” is an abstract idea because it is directed to a mathematical relationship. See MPEP 2106.04(a)(2)(I)(A), example (iv) - organizing information and manipulating information through mathematical correlations. As drafted and read in light of the specification, the limitation refers to organizing the size, shape, and orientation/position as associated with a particular finite element referred to as model surface portion, (See Specification [0029] lines 3-4). Similar to organizing and manipulating information through mathematical correlations being an abstract idea, decomposing a 3D model into surface portion parameters is an abstract idea for organizing this data using a mathematical relationship.
The limitations of “calculate, for each of the model surface portions, a simulated aerodynamic force based on the surface portion parameters of the model surface portion, such simulated aerodynamic force including one or any combination of translation force components along X, Y and Z axes and rotational force components about X, Y and Z axes;” and “calculate simulated aerodynamic performance of the three- dimensional aircraft model, based on combining the simulated aerodynamic forces of the model surface portions” are an abstract ideas because they are directed to mathematical calculations. See MPEP 2106.04(a)(2)(I)(C), example (ii) calculating a number representing an alarm limit value using the mathematical formula. As drafted and under a broadest reasonable interpretation, the limitation refers to performing mathematical calculations using a formula that relates surface portion parameters of a 3D model to aerodynamic forces and then combining those forces. Similar to calculating a number representing an alarm limit value using a mathematical formula being an abstract idea, the limitations here are abstract ideas for claiming calculations using formulas meant to model specific aerodynamic properties.
The limitation of “iteratively adjust the surface portion parameters for at least some of the model surface portions, based on comparing the simulated aerodynamic performance of the three-dimensional aircraft model to the reference data” is an abstract idea because it is directed to a mathematical relationship. See MPEP 2106.04(a)(2)(I)(A), example (iv) - organizing information and manipulating information through mathematical correlations. As drafted and read in light of the specification, the limitation refers to organizing sets of properties referred to as states and sub-states so the coefficients that that relate these properties together can be adjusted/manipulated, (See Specification [0040] lines 1-19). Similar to organizing and manipulating information through mathematical correlations being an abstract idea, 
Under step 2A prong two, the judicial exception has not been integrated into a practical application. Here, the claim recites two additional limitations: (1) a logic subsystem; and a storage subsystem configured to store the three-dimensional aircraft model, the storage subsystem further configured to store instructions that are executable by the logic subsystem to, for each of a plurality of different states of the three-dimensional aircraft model:, and (2) receive reference data indicating real-world aerodynamic performance of a real-world aircraft corresponding to the three- dimensional aircraft model.
The first additional limitation of “a logic subsystem; and a storage subsystem configured to store the three-dimensional aircraft model, the storage subsystem further configured to store instructions that are executable by the logic subsystem to, for each of a plurality of different states of the three-dimensional aircraft model:” is invoking a computer as a tool to perform an abstract idea, so these limitations fall within the “apply it” category. See MPEP 2106.04(d) referencing MPEP 2106.05(f)(2) – example (i) A commonplace business method or mathematical algorithm being applied on a general purpose computer. Similar to applying a mathematical algorithm on a general purpose computer, performing specific mathematical calculations or mental processes on a general purpose computer is using a computer as a tool to perform an abstract idea.
The second additional limitation of “receive reference data indicating real-world aerodynamic performance of a real-world aircraft corresponding to the three- dimensional aircraft model” falls within the category of insignificant extra-solution activity 
If the claim as a whole integrates the recited judicial exception into a practical application, then it would be patent eligible. Here, the claim is generally linked to the technology of creating a physical intake duct for the engine of an aircraft, but, as drafted, the claim is merely generating an “analysis result” rather than using the analysis result for a practical application, which is generally linking the use of the judicial exception to a particular field of use. See MPEP 2106.04(d) referencing 2106.05(h).
Moving on to step 2B of the analysis, Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of an abstract idea to a particular technological environment or field of use, the analysis is the same. The limitations that were determined to be extra-solution activity will require further analysis.

After reviewing the specification and looking at the claim as a whole, there is no indication that this claim is directed to a combination of known elements arranged or organized in an unconventional matter. As drafted and under a broadest reasonable interpretation, generic computer components may be arranged in the conventional manner to perform the claimed limitations. Therefore, looking at the claim as an ordered combination, the limitations do not amount to significantly more than the abstract idea.
For the foregoing reasons, claim 20 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter. 
Therefore, the claims 1-20 are not patent eligible under 35 USC 101.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over “Precomputed Panel Solver for Aerodynamics Simulation” by HAORAN Xie (hereinafter Xie) and in view of Falangas (Pub. No. US2015/0203215A1) (hereinafter Falangas).
Regarding claim 1, Xi teaches A method of configuring a three-dimensional model for aerodynamic simulation, including (see generally FIG. 1, [page 17:2]): decomposing the three-dimensional model into model surface portions (surface discretization into triangular mesh for general 3D model input, [page 17:5 col 2 paragraph 4 line 10]), each model surface portion having surface portion parameters that influence simulated aerodynamic forces on the three-dimensional model; (as shown in FIG. 7, centroid of triangular elements is used to calculate NU_b, which is used to calculate aerodynamic force, [page 17:6 col 2 paragraph 2 line 11]); 
receiving reference data indicating real-world aerodynamic performance of a real-world object corresponding to the three-dimensional model; (force 
calculating, for each of the model surface portions, a simulated aerodynamic force based on the surface portion parameters of the model surface portion; (for each face element, use the output of equation (12) to get aerodynamic force, [page 17:6 col 2 paragraph 2 lines 4-11]); 
calculating simulated aerodynamic performance of the three-dimensional model, based on combining the simulated aerodynamic forces of the model surface portions; (We compute the aerodynamic loads (forces and moments) of a designated 3D model by summing all individual contributions of the surface elements (triangular mesh), [page 17:6 col 1 paragraph 2 lines 2-5]).
However, Xie does not teach adjusting the surface portion parameters for at least some of the model surface portions, based on comparing the simulated aerodynamic performance of the three-dimensional model to the reference data.
Falangas teaches adjusting the surface portion parameters for at least some of the model surface portions, based on comparing the simulated aerodynamic performance of the three-dimensional model to the reference data. (According to Spec. of current application, Applicant stated in para [0026], “reference data may include performance data relating to lift, drag, etc. under a variety of conditions-e.g. wind speed/direction, temperature, barometric pressure, angle of attack, etc. … in terms of normalization parameters that can be used to tune the surface portion parameters ...”. Therefore, Examiner would construe wind speed/direction, temperature, angle of attack, etc. are conditions to the reference data/performance Falangas discussed about aerodynamic performance simulation (in page 3 para [0029]), where simulations being performed for fine-tuning the control system design. It has been mentioned in page 3 para [0030], FIG. 1, the block diagram shows the analytic phase of the process of designing a conceptual flight vehicle, where trimming is the process of adjusting the flight vehicle effectors in order to balance the moments and forces. The conceptual flight vehicle evaluation framework 100 operates by modeling the various types of input data to adjust, or trim, the vehicle effectors. In order to balance the moments and forces (comprised of the three roll, pitch and yaw moments and the three forces in the x, y and z directions acting on the flight vehicle. Therefore, it is considered aerodynamic performance being simulated in the three-dimensional model. Moreover, it has been discussed in page 4 para 41, the conceptual flight vehicle evaluation framework calculates effector trim angles along a pre-defined trajectory based on pseudo-inversion of a matrix and effector angles are calculated as a function of time at each trajectory point. 
In page 6-7 para [0054]: “The present invention then numerically solves for the effector trim positions vector at each point of the trajectory … From the Mach number, the angles of attack and side slip … the present invention calculates the initial matrix [DM]0 … then solves for the trim angle increments in a first iteration … then uses the effector angle increments and throttle values to calculate new values for the control surface deflections, engine gimbal deflections, and thrusts for the same trajectory point, and obtain new values for matrices [DM]1 … then solves for the new trim variables, and repeats iterations for the same trajectory point until the trim angles converge to steady-state values.” Here, “trim angle” is one of the surface portion parameters and “angles of attack” is one of the conditions during the simulation of aerodynamic performance. Some adjustments being done in above iteration when trim angle increments in a first iteration, then effector angle increments and throttle values have been used to calculate new values for the control surface deflections and thrusts for the same trajectory point, and new values for the matrix [DM]1 being obtained.  The iterations being repeated for the same trajectory point until the trim angles converge to steady-state values. Therefore, it is concluded that surface portion parameter (trim angle) being adjusted or trimmed during the simulation which is based on the comparison of different output values related to reference data, because after each iteration the ‘trim angle’ is compared with the simulated result and the adjusting step was repeating until the trim angles converged to the steady-state values).
It would have been obvious to one skilled in the art before the effective filing date to combine Xie with Falangas because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Xie discloses a system that teaches all of the claimed features except for adjusting the surface portion parameters based on the comparing to the model to the reference data. Xie even teaches comparing aerodynamics model data to reference data, (To validate our aerodynamics model, we compare the calculation results for different models, from simple to complex, including airfoil, glider, and Saqqara-bird models, Xie [page 17:8 col 2 paragraph 2 lines 1-3]). Falangas teaches Simulation and analysis of conceptual flight vehicles in an CA (US) early design phase is conducted in a framework for evaluating performance and multiple design parameters Xie by modifying Xie to calculate simulated aerodynamic performance of the three-dimensional model, based on combining the simulated aerodynamic forces of the model surface portions, and to include the adjusting surface portions parameters based on the comparison of simulated aerodynamic performance/reference data (Falangas disclosed in page 6-7 para [0054]). Therefore, it would have been obvious to combine Falangas with Xie to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.
Regarding claim 2, Xie in view of Falangas teaches all of the limitations of claim 1, as noted above. However, Xie does not teach the adjustment is an initial iteration of adjustment among a plurality of iterations, where each iteration includes: using current values of the surface portion parameters to calculate simulated aerodynamic performance of the three-dimensional model for a current iteration; and adjusting one or more of the current values of the surface portion parameters based on based on comparing the simulated aerodynamic performance of the three-dimensional model to the reference data, where such adjustment yields current values of the surface portion parameters to be used in a successive iteration of the plurality of iterations.
Falangas teaches the adjustment is an initial iteration of adjustment among a plurality of iterations, where each iteration includes: using current values of the surface portion parameters to calculate simulated aerodynamic performance of the three-dimensional model for a current iteration; (Falangas disclosed in page 6-7 para [0054], as discussed above); 
and Falangas teaches adjusting one or more of the current values of the surface portion parameters based on comparing the simulated aerodynamic performance of the three-dimensional model to the reference data (determine a first series S1, [col 5 ln 45]), where such adjustment yields current values of the surface portion parameters to be used in a successive iteration of the plurality of iterations (Falangas discussed in page 6-7 para [0054], The present invention then numerically solves for the effector trim positions vector at each point of the trajectory … From the Mach number, the angles of attack and side slip … the present invention calculates the initial matrix [DM]0 … then solves for the trim angle increments in a first iteration … then uses the effector angle increments and throttle values to calculate new values for the control surface deflections, engine gimbal deflections, and thrusts for the same trajectory point, and obtain new values for matrices [DM]1 … then solves for the new trim variables, and repeats iterations for the same trajectory point until the trim angles converge to steady-state values.” Here, “trim angle” is one of the surface portion parameters and “angles of attack” is one of the conditions during the simulation of aerodynamic performance. Some adjustments being done in above iteration when trim angle increments in a first iteration, then effector angle increments and throttle values have been used to calculate new values for the control surface deflections and 1 being obtained.  The iterations being repeated for the same trajectory point until the trim angles converge to steady-state values. Therefore, it is concluded that surface portion parameter (trim angle) being adjusted or trimmed during the simulation which is based on the comparison of different output values related to reference data, because after each iteration, the ‘trim angle’ is compared with the simulated result and the current value of trim angle as surface portion parameters used in the successive iteration (initial matrix [DM]0 being calculated and then new values for matrices [DM]1 being obtained in next iteration).
Regarding claim 3, Xie in view of Falangas teaches all of the limitations of claim 1, as noted above. Xie further teaches establishing a plurality of different states of the three-dimensional model, and where the decomposing … is performed for each of the different states. (Xie discussed in page 17:1 col 2 paragraph 2 lines 4-11, quadratic expressions for aerodynamic loads are proposed to enable explicit formulations with respect to body states and shapes. Because the conventional drag/lift-force coefficients are related to both the body state and geometry, the force coefficients have to be computed for each angle of attack.).
However, Xie does not teach adjusting of surface portion parameters is performed for each of the different states.
Falangas teaches adjusting of surface portion parameters is performed for each of the different states (Examiner would interpret “different states” as airflow state (air translation/rotation speed, air density) according to the Spec. of current Application at para [0033]. Falangas disclosed in page 10 para [0083]: “The combined deflections mix, 310. The flight control system 320 output vector represents the acceleration component of demands 340. It is comprised of a minimum three rotational demands 340 (roll, pitch, and yaw) plus some optional translation demands 340 along x, y, or z axes. Some translational demands 340 in the flight control system320 and in the effector mixing logic matrix 310 should be included only when the conceptual flight vehicle 120 has the effector authority to perform translational maneuvers along those linear directions. By multiplying out the two matrices together, the present invention generates the output matrix 360 that transforms the output demands 340 of the flight control system 320 to vehicle control moments and forces.” Here, the effectors (obtained by multiplying the output vector of the flight control system with the mixing logic matrix, Kmix) comprises the surface portion parameters and the adjusting is being performed, when the output matrix that transformed the output demands of the flight control system to vehicle control moments and forces for different states (e.g. three rotational demands roll, pitch, and yaw and  some optional translation demands along x, y, or z axes).
Regarding claim 4, Xie in view of Falangas teaches all of the limitations of claim 3, as noted above. Falangas further teaches interpolating between different states of the plurality of different states to derive a surface portion parameter for a model surface portion. (Falangas disclosed in page 8 para [0078]: “The conceptual flight vehicle evaluation framework 100 determines demands 340 from the required changes in roll, pitch, and yaw deflections and linear accelerations, and from rotations and translations along x, y and z axes. The Kmix logic matrix 310 translates these mix logic matrix 310, the present invention also relates the effector deflections to the moments and forces applied on the conceptual flight vehicle 120. This produces an output matrix CT 360 that relates the demands 340 of the flight control system 320 to the moments and forces which are applied on the conceptual flight vehicle 120.” Here, different states (e.g. rotations and translations along x, y and z axes) interpolated because Kmix logic matrix translates these demands/states and produced or derived an output matrix CT (contains surface portion parameter) that relates the demands of the flight control system).
Regarding claim 5, Xie in view of Falangas teaches all of the limitations of claim 1, as noted above, wherein Xie further teaches the model surface portions are non- coextensive relative to discrete surface components of the real-world object. (triangular mesh for general 3D model input, [page 17:5 col 2 paragraph 4 line 10]; which is different than the wing segmentation process, [page 17:4 col 2 paragraph 3 line 1]).
Regarding claim 6, Xie in view of Falangas teaches all of the limitations of claim 1, as noted above, wherein Xie further teaches the model surface portions are one or both of triangles and quadrilaterals (triangular mesh for general 3D model input, [page 17:5 col 2 paragraph 4 line 10]).
Regarding claim 7, Xie in view of Falangas teaches all of the limitations of claim 1, as noted above, wherein Xie further teaches the three-dimensional model is an aircraft model and the real-world object is a real-world aircraft (we compare 
However, Xie does not explicitly teach the adjustment is an initial iteration of adjustment among a plurality of iterations, such that subsequent to the initial iteration, further adjustments are performed without consulting the reference data.
And wherein Falangas teaches the adjustment is an initial iteration of adjustment among a plurality of iterations, (Falangas disclosed in page 6-7 para [0054]), such that subsequent to the initial iteration, further adjustments are performed without consulting the reference data. (Falangas disclosed in page 7 para [0056]: “the conceptual flight vehicle evaluation framework 100 calculates the effector trim angles as a function of the trajectory time by adjusting the effectors 180 as needed to balance the moments and forces on the conceptual flight vehicle 120 ... The initial “trim' is performed by the conceptual flight vehicle evaluation framework 100 without any adjustments from the user, by taking into consideration the maximum control authority of each effector 180. In one embodiment of the present invention, this may be performed using a software based tool via a graphical user interface, from which many different menu options are selectable. For example, further adjustments of the trim positions by the analyst may be possible when the conceptual flight vehicle 120 has multiple effectors 180 so that one may be able to trade-off the activity of some effectors 180 against others, and this may be chosen from a list of effector trimming options from one or more menu selections.” Here, subsequent to the initial iteration, further adjustments are performed without consulting the reference data i.e. any 
Regarding claim 8, Xie in view of Falangas teaches all of the limitations of claim 1, as noted above, wherein Xie further teaches the surface portion parameters include a specification of one or more of a shape, position (position vector r, [page 17:6 col 2 paragraph 5 line 2]) and orientation of the model surface portion.
Regarding claim 9, Xie in view of Falangas teaches all of the limitations of claim 1, as noted above, wherein Xie further teaches the surface portion parameters include a specification of one or more aerodynamic properties of the model surface portion (We call the 6 ×6 matrices C^i_F and C^i_Γ aerodynamic coefficient matrices. The matrices represent the geometry-dependent aerodynamic influences in a matrix formulation, which has a different representation with respect to drag/lift-force coefficients, [page 17:7 col 1 paragraph 1 lines 1-6])
However, Xie does not explicitly teach the adjustment is an initial iteration of adjustment among a plurality of iterations, such that adjustments to surface portion parameters for a first set of surface portions in subsequent iterations are based on effects of adjustments to surface portion parameters for a second set of surface portions, at locations on the model surface different than the first set of surface portions.
And wherein Falangas teaches the adjustment is an initial iteration of adjustment among a plurality of iterations (Falangas disclosed in page 6-7 para [0054]), such that adjustments to surface portion parameters for a first set of surface portions in subsequent iterations are based on effects of adjustments to surface portion parameters for a second set of surface portions, at locations on the model surface different than the first set of surface portions. (Falangas disclosed in page 6-7 para [0054]: “The present invention then numerically solves for the effector trim positions vector at each point of the trajectory … Starting with the first trajectory time point at T=T(0), the control aero surface 188 positions are initialized at zero or biased positions … From the Mach number, the angles of attack and side slip … the present invention calculates the initial matrix [DM]0 … then solves for the trim angle increments in a first iteration … then uses the effector angle increments and throttle values to calculate new values for the control surface deflections, engine gimbal deflections, and thrusts for the same trajectory point, and obtain new values for matrices [DM]1 … then solves for the new trim variables, and repeats iterations for the same trajectory point until the trim angles converge to steady-state values.” Here, “trim angle” is one of the surface portion parameters and “angles of attack” is one of the conditions during the simulation of aerodynamic performance. Some adjustments being done in above iteration when trim angle increments in a first iteration, then effector angle increments and throttle values have been used to calculate new values for the control surface deflections and thrusts for the same trajectory point, and new values for the matrix [DM]1 being obtained.  The iterations being repeated for the same trajectory point until the trim angles converge to steady-state values. Therefore, it is concluded 1) being adjusted or trimmed during the simulation which is based on the output/effects of adjustment to surface portion parameters on previous iteration ([DM]0), (because after each iteration the ‘trim angle’ compared with the simulated result and the adjusting step was repeating until the trim angles converged to the steady-state values). 
Moreover, Falangas disclosed in page para [0055]: “The iterative process is repeated for the next trajectory point at T=T(1). The present invention initializes using the trim angles from the previous trajectory time point and Solves for the trim angles and throttle values at the next point, and continues this process with the remaining trajectory points, all the way to T=T(n) to obtain a time history of the effector trim angles and thrust values as a function of trajectory time.” Here, the subsequent iteration being performed in location at next trajectory point at T=T(1) on the model surface is different than the first set of surface portions (first trajectory point at T=T(0)).
Regarding claim 10, Xie in view of Falangas teaches all of the limitations of claim 1, as noted above, wherein Xie further teaches the surface portion parameters include a specification of an airflow state in relation to the model surface portion (D and S are the N × N aerodynamic influence coefficient (AIC) matrices for the doublet and source elements, respectively, [page 17:6 col 1 paragraph 1 lines 4-6]).
 Regarding claim 11, Xie in view of Falangas teaches all of the limitations of claim 1, as noted above, wherein Xie further teaches the simulated aerodynamic force includes specification of translational force components along X, Y and Z axes (we have the following formulation for each force component, where i ∈ [1, 3] denotes each 3D component of force, [page 17:6 col 2 paragraph 3 line 3]- [page 17:6 col 2 paragraph 4 line 1]; note that the equation uses the vector denoted as body state X which is a 6x1 of linear and angular velocities, [page 17:6 col 1 paragraph 1 lines 13-14]).
Regarding claim 12, Xie in view of Falangas teaches all of the limitations of claim 1, as noted above, where Xie further teaches the simulated aerodynamic force includes specification of rotational force components about X, Y and Z axes (similar to the force derivations, we have the following formulation for the aerodynamic moment with the body state, [page 17:6 col 2 paragraph 4 lines 4-6]; note that the equation uses the vector denoted as body state X which is a 6x1 of linear and angular velocities, [page 17:6 col 1 paragraph 1 lines 13-14]).
Regarding claim 13, Xie teaches A system for configuring a three-dimensional model for aerodynamic simulation, comprising (All computations were executed on a standard desktop PC, [page 17:10 col 2 paragraph 1 lines 3-4]): a logic subsystem (i7 CPU,  [page 17:10 col 2 paragraph 1 line 4]); and a storage subsystem configured to store the three-dimensional model, the storage subsystem further configured to store instructions that are executable by the logic subsystem to (12GB RAM, [page 17:10 col 2 paragraph 1 line 4]). 
Xie teaches decompose the three-dimensional model into model surface portions (surface discretization into triangular mesh for general 3D model input, [page 17:5 col 2 paragraph 4 line 10]), each model surface portion having surface portion parameters that influence simulated aerodynamic forces on the three-
Xie teaches receive reference data indicating real-world aerodynamic performance of a real-world object corresponding to the three- dimensional model (force coefficients obtained using our model agree well with the wind tunnel experiment data of the glider, [page 17:8 col 2 paragraph 4 line 6]); 
Xie teaches calculate, for each of the model surface portions, a simulated aerodynamic force based on the surface portion parameters of the model surface portion (for each face element, use the output of equation (12) to get aerodynamic force, [page 17:6 col 2 paragraph 2 lines 4-11]); 
Xie teaches calculate simulated aerodynamic performance of the three- dimensional model, based on combining the simulated aerodynamic forces of the model surface portions; (We compute the aerodynamic loads (forces and moments) of a designated 3D model by summing all individual contributions of the surface elements (triangular mesh), [page 17:6 col 1 paragraph 2 lines 2-5]). 
However, Xie does not teach adjust the surface portion parameters for at least some of the model surface portions, based on comparing the simulated aerodynamic performance of the three-dimensional model to the reference data.
Falangas teaches adjust the surface portion parameters for at least some of the model surface portions, based on comparing the simulated aerodynamic performance of the three-dimensional model to the reference data (The prior art Falangas discussed about aerodynamic performance simulation (in page 3 para trimming is the process of adjusting the flight vehicle effectors in order to balance the moments and forces. The conceptual flight vehicle evaluation framework 100 operates by modeling the various types of input data to adjust, or trim, the vehicle effectors. In order to balance the moments and forces (comprised of the three roll, pitch and yaw moments and the three forces in the x, y and z directions acting on the flight vehicle. Therefore, it is considered aerodynamic performance being simulated in the three-dimensional model. Moreover, it has been discussed in page 4 para 41, the conceptual flight vehicle evaluation framework calculates effector trim angles along a pre-defined trajectory based on pseudo-inversion of a matrix and effector angles are calculated as a function of time at each trajectory point. 
In page 6-7 para [0054]: “The present invention then numerically solves for the effector trim positions vector at each point of the trajectory … From the Mach number, the angles of attack and side slip … the present invention calculates the initial matrix [DM]0 … then solves for the trim angle increments in a first iteration … then uses the effector angle increments and throttle values to calculate new values for the control surface deflections, engine gimbal deflections, and thrusts for the same trajectory point, and obtain new values for matrices [DM]1 … then solves for the new trim variables, and repeats iterations for the same trajectory point until the trim angles converge to steady-state values.” Here, “trim angle” is one of the surface portion parameters and “angles of attack” is one of the conditions during the simulation of aerodynamic 1 being obtained.  The iterations being repeated for the same trajectory point until the trim angles converge to steady-state values. Therefore, it is concluded that surface portion parameter (trim angle) being adjusted or trimmed during the simulation which is based on the comparison of different output values related to reference data, because after each iteration the ‘trim angle’ compared with the simulated result and the adjusting step was repeating until the trim angles converged to the steady-state values).
 It would have been obvious to one skilled in the art before the effective filing date to combine Xie with Falangas because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Xie discloses a system that teaches all of the claimed features except for adjusting the surface portion parameters based on the comparing to the model to the reference data. Xie even teaches comparing aerodynamics model data to reference data, (To validate our aerodynamics model, we compare the calculation results for different models, from simple to complex, including airfoil, glider, and Saqqara-bird models, Xie [page 17:8 col 2 paragraph 2 lines 1-3]). Falangas teaches Simulation and analysis of conceptual flight vehicles in an CA (US) early design phase is conducted in a framework for evaluating performance and multiple design parameters modeling the effects of control and disturbance moments and forces acting upon a conceptual flight vehicle along a specified trajectory. Flight vehicle effectors are Xie by modifying Xie to calculate simulated aerodynamic performance of the three-dimensional model, based on combining the simulated aerodynamic forces of the model surface portions, and to include the adjusting surface portions parameters based on the comparison of simulated aerodynamic performance/reference data (Falangas disclosed in page 6-7 para [0054]). Therefore, it would have been obvious to combine Falangas with Xie to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.
Regarding claims 14-17, Xie and Falangas teach The system of claim 13, are incorporating the rejections of claims 2, 3, 5 and 8 respectively, because claims 14-17 have substantially similar claim language as claims 2, 3, 5 and 8, therefore claims 14-17  are rejected under 35 U.S.C. 103 as being unpatentable over Xie and Falangas as discussed above for substantially similar rationale.
Regarding claim 18, Xie in view of Calmels 1 teaches all of the limitations of claim 13, as noted above, wherein Xie further teaches the simulated aerodynamic force includes specification of translational force components along X, Y and Z axes (we have the following formulation for each force component, where i ∈ [1, 3] denotes each 3D component of force, [page 17:6 col 2 paragraph 3 line 3]- [page 17:6 col 2 paragraph 4 line 1]; note that the equation uses the vector denoted as body state 
Regarding claim 19, Xie in view of Calmels 1 teaches all of the limitations of claim 13, as noted above, where Xie further teaches the simulated aerodynamic force includes specification of rotational force components about X, Y and Z axes (similar to the force derivations, we have the following formulation for the aerodynamic moment with the body state, [page 17:6 col 2 paragraph 4 lines 4-6]; note that the equation uses the vector denoted as body state X which is a 6x1 of linear and angular velocities, [page 17:6 col 1 paragraph 1 lines 13-14]).
Regarding claim 20, Xie teaches A system for configuring a three-dimensional aircraft model for aerodynamic simulation, comprising: (All computations were executed on a standard desktop PC, [page 17:10 col 2 paragraph 1 lines 3-4]): a logic subsystem (i7 CPU,  [page 17:10 col 2 paragraph 1 line 4]);  and a storage subsystem configured to store the three-dimensional aircraft model, the storage subsystem further configured to store instructions that are executable by the logic subsystem to (12GB RAM, [page 17:10 col 2 paragraph 1 line 4]), for each of a plurality of different states of the three-dimensional aircraft model: (quadratic expressions for aerodynamic loads are proposed to enable explicit formulations with respect to body states and shapes. Because the conventional drag/lift-force coefficients are related to both the body state and geometry, the force coefficients have to be computed for each angle of attack, [page 17:1 col 2 paragraph 2 lines 4-11]).
Xie teaches decompose the three-dimensional aircraft model into model surface portions (surface discretization into triangular mesh for general 3D model input, [page 17:5 col 2 paragraph 4 line 10]), each model surface portion having surface portion parameters that influence simulated aerodynamic forces on the three-dimensional aircraft model (as shown in FIG. 7, centroid of triangular elements is used to calculate NU_b, which is used to calculate aerodynamic force, [page 17:6 col 2 paragraph 2 line 11]); 
Xie teaches receive reference data indicating real-world aerodynamic performance of a real-world aircraft corresponding to the three- dimensional aircraft model; (force coefficients obtained using our model agree well with the wind tunnel experiment data of the glider, [page 17:8 col 2 paragraph 4 line 6]).
Xie teaches calculate, for each of the model surface portions, a simulated aerodynamic force based on the surface portion parameters of the model surface portion, such simulated aerodynamic force including one or any combination of translation force components along X, Y and Z axes and rotational force components about X, Y and Z axes; (for each face element, use the output of equation (12) to get aerodynamic force, [page 17:6 col 2 paragraph 2 lines 4-11]; we have the following formulation for each force component, where i ∈ [1, 3] denotes each 3D component of force, [page 17:6 col 2 paragraph 3 line 3]- [page 17:6 col 2 paragraph 4 line 1]; note that the equation uses the vector denoted as body state X which is a 6x1 of linear and angular velocities, [page 17:6 col 1 paragraph 1 lines 13-14]; similar to the force derivations, we have the following formulation for the aerodynamic moment with the body state, [page 17:6 col 2 paragraph 4 lines 4-6]; note that the equation uses the vector denoted as body state X which is a 6x1 of linear and angular velocities, [page 17:6 col 1 paragraph 1 lines 13-14]); calculate simulated aerodynamic performance of 
Xie teaches calculate simulated aerodynamic performance of the three- dimensional model, based on combining the simulated aerodynamic forces of the model surface portions; (We compute the aerodynamic loads (forces and moments) of a designated 3D model by summing all individual contributions of the surface elements (triangular mesh), [page 17:6 col 1 paragraph 2 lines 2-5]). 
However, Xie does not teach iteratively adjust the surface portion parameters for at least some of the model surface portions, based on comparing the simulated aerodynamic performance of the three-dimensional model to the reference data.
Falangas teaches iteratively adjust the surface portion parameters for at least some of the model surface portions, based on comparing the simulated aerodynamic performance of the three-dimensional model to the reference data (The prior art Falangas discussed about aerodynamic performance simulation (in page 3 para [0029]), where simulations being performed for fine-tuning the control system design. It has been mentioned in page 3 para [0030], FIG. 1, the block diagram shows the analytic phase of the process of designing a conceptual flight vehicle, where trimming is the process of adjusting the flight vehicle effectors in order to balance the moments and forces. The conceptual flight vehicle evaluation framework 100 operates by modeling the various types of input data to adjust, or trim, the vehicle effectors. In x, y and z directions acting on the flight vehicle. Therefore, it is considered aerodynamic performance being simulated in the three-dimensional model. Moreover, it has been discussed in page 4 para 41, the conceptual flight vehicle evaluation framework calculates effector trim angles along a pre-defined trajectory based on pseudo-inversion of a matrix and effector angles are calculated as a function of time at each trajectory point. 
In page 6-7 para [0054]: “The present invention then numerically solves for the effector trim positions vector at each point of the trajectory … From the Mach number, the angles of attack and side slip … the present invention calculates the initial matrix [DM]0 … then solves for the trim angle increments in a first iteration … then uses the effector angle increments and throttle values to calculate new values for the control surface deflections, engine gimbal deflections, and thrusts for the same trajectory point, and obtain new values for matrices [DM]1 … then solves for the new trim variables, and repeats iterations for the same trajectory point until the trim angles converge to steady-state values.” Here, “trim angle” is one of the surface portion parameters and “angles of attack” is one of the conditions during the simulation of aerodynamic performance. Some adjustments being done in above iteration when trim angle increments in a first iteration, then effector angle increments and throttle values have been used to calculate new values for the control surface deflections and thrusts for the same trajectory point, and new values for the matrix [DM]1 being obtained.  The iterations being repeated for the same trajectory point until the trim angles converge to steady-state values. Therefore, it is concluded that surface portion parameter (trim 
 It would have been obvious to one skilled in the art before the effective filing date to combine Xie with Falangas because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Xie discloses a system that teaches all of the claimed features except for adjusting the surface portion parameters based on the comparing to the model to the reference data. Xie even teaches comparing aerodynamics model data to reference data, (To validate our aerodynamics model, we compare the calculation results for different models, from simple to complex, including airfoil, glider, and Saqqara-bird models, Xie [page 17:8 col 2 paragraph 2 lines 1-3]). Falangas teaches Simulation and analysis of conceptual flight vehicles in an CA (US) early design phase is conducted in a framework for evaluating performance and multiple design parameters modeling the effects of control and disturbance moments and forces acting upon a conceptual flight vehicle along a specified trajectory. Flight vehicle effectors are modeled as a system and adjusted in such a framework to converge to a controllable air frame configuration for conceptual flight vehicle to perform dynamic analyses and control system simulations. A person having skill in the art would have a reasonable expectation of successfully reducing the design cycle of the system and method of Xie by modifying Xie to calculate simulated aerodynamic performance of the three-dimensional model, based on combining the simulated aerodynamic forces of the model Falangas disclosed in page 6-7 para [0054]). Therefore, it would have been obvious to combine Falangas with Xie to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.
Conclusion
7.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. N. Umetani et al. disclosed a paper “Learning Three-Dimensional Flow for Interactive Aerodynamic Design”, where a machine learning framework being proposed which predicts aerodynamic forces and velocity and pressure fields given a three dimensional shape input. This allows to efficiently learn the nonlinear response of the flow using a Gaussian process regression. The effectiveness of this approach being demonstrated for the interactive design and optimization of a car body. The model in this NPL, takes a 3D shape as the input, and outputs a drag coefficient, fluid pressure on the surface and velocity field around the shape. The nonlinearly and globally coupled relationship between input and output is learned using the Gaussian Process (GP). Model reduction techniques performed simulations in a lower dimensional representation of the original simulation domain, thereby decoupling the grid resolution from the simulation complexity.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUPUR DEBNATH whose telephone number is (571)272-8161. The examiner can normally be reached on Monday to Friday from 10:00 a.m. to 6:00 pm (EST). 

   	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
   	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/NUPUR DEBNATH/Examiner, Art Unit 2148

                                                                                                                                                                                                       /REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148